Title: Jonathan Williams, Jr., to the American Commissioners, 26 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes July 26. 1777.
My last inform’d you that I had purchased the Duc de Chartres. I have sent a french officer on board to take charge of her and make every preparation for heaving down which I shall order to be done immediately after the post on Tuesday. Mr. Nickels a Townsman of mine has been taken and has escaped hither. He has with him a considerable Sum in Congress paper, which his Captors did not think worth taking from him; with this money in his pocket he was without the means of procuring for himself common necessarys, he therefore made his Case known to me; I told him that the Credit of our money should be supported, and that tho’ it was not the desire of the Commissioners to invite paper money over the Water by taking up all they could find, yet I would venture to supply his necessitys and I accordingly gave him 30 Louis which I exchanged for an equal value in paper without discount. As I esteem this an Act of humanity as well as Justice, I assure myself you will not disapprove of it.
My Letters from L’orient mention that 12000 Livres has been offered for the prize Brig in that place. This Vessell is only 3 years old, upwards of 200 Tons, capable of carrying 14 Guns and by all I can hear is a good sailor. I therefore esteem 12000 Livres much below her price, and I have sent orders to L’orient not to take less than 15,000, intending if nobody will exceed that price to take her at the highest offer on your account. My first object in this is to prevent the Vessell from being sold too cheap, and if she should not fetch the price I have fix’d I think it will be a very advantageous purchase for you; I have not decisively declared I would purchase her because I wish first to have your permission, please therefore to mention whether or not I may take her within the 15000 Livres: If any body offers more I have desired her to be sold without hesitation.
I have this moment recvd. your favour of the 21st Instant and have in consequence opened my Letter to L’orient to desire that the Brig may not be sold on any terms ’till further orders. When the Cutter comes round to me I will dispatch as soon as possible, but I fear the Difficulty will be to get her from St. Malo, as she is now under arrest there, I will however write to Mr. DeSegray to purchase her and make her entirely french then send her to me. My next shall inform you of the price of large anchors which I imagine I shall be able to procure; Cordage is up to 38 Livres, hemp being very scearce. After Tuesday next I shall put 2 large Cables in hand and endeavour to purchase the anchors immediately as it is an article we can’t always command. I wish to have the 100,000 weight of Copper as the Ship must have a great weight in her Bottom to enable her to carry sufficient Sail. The Marquis de la Chalotais Capt. Foligné is just arrived with a good Cargo on Mr. Montieu’s account in 26 Days from Carolina. I have a few newspapers which contain little News but all there is I inclose; the marquis de la Fayette is arrived, and the 19th of May 7000 men passed through Phila. to join Gen. Washington. This is the most important that I can collect therefore can’t think of putting you to the Expence of a Courier, and in order to decrease the Bulk I have cut out all under the american head keeping what remains which is only useless paper.
I have drawn on you this Day as follows Vizt.



in favor of Messrs. Simon and la Vigne at 1 day date
   . . . 
1842


  in favor of dittododo
   . . . 
  1500


in favor of Louis de Tollenare at 5 days date
   . . . 
  1200


  
  
4542


I shall take the first opportunity to draw for 8 or 9000 l.t. more as I want that sum to pay for 60 pieces of Cloth which I mentioned to you to have bought about 6 weeks since.
I have just parted with Capt. Green who has been to L’orient to see the Brig. He seems to have an inclination to buy her, but he speaks of her quality in the Stile of a Buyer which is different from the account Capt. Wickes gives of her. Capt. Green reports that the Gen. Mifflin privateer now at Brest has among his prizes taken some Dispatches from the English Ministry to Gen. Howe. I have therefore thought it my Duty to send a Letter to the Commander desiring him in your name to forward any such dispatches he may have by express to you, and offering to be answerable for the Expence.
I met with an opportunity of buying one anchor of 3000 wieght on Change to day so engaged it, but I find that all the large anchors that are here are taken for the King. I have therefore given an order to have them from Spain which will come cheaper and in time for the Ship. The Dimensions I took from Capt. Nicholsons opinion and the order is


2 anchors

}
8 anchors for Ships from 60 to 74 Guns


w[eighin]g
...6000 each


2 ditto
...5000 do


2 ditto
...4000 do


2 ditto
...3000 do


By the marquis de la Chalotais Mr. Lloyd a Carolina Gentleman of my acquaintance here has received a Letter from the president of that State for Mr. Dean. As it relates to nothing of a public Nature, and he recvd. it open, I imagine his Intention is to present it in Person.
Mr. Ozene who was some time since with Mr. Dean at paris has a large new Ship at St. Malo ready launched and is now fitting with all expedition so as to be ready to sail in about 3 or 4 Weekes. This Ship is capable of carrying 600 Tons or 700 Tons burden. He proposes to let her to you on Freight to america at 150 Livres per Ton (42 cubic feet measure or 2200 weight per Ton) to deliver in america or at 200 l.t. per Ton to america and back or at 60 Livres per Ton from this to the West Indies freight payable 1/2 at Sailing and the half in 4 months afterwards. I inclose you Mr. Ozenes propositions in all these different Views, and as he has some others in contemplation, he requests you would by the return of the Courier give a decisive answer whether the proposals suit you or not. Please also if the proposition is like to suit you to give me your orders and directions in what manner to treat, as to avoid Delays of sending to paris and waiting for an answer. The proprietors wish to treat with me decisively, and they say also that if to compleat your Cargo it should be necessary to wait till the last of Sept. or beginning of October their Ship shall wait that Time. In short I do not presume to say anything for or against this proposal but as you mention that you shall have enough to load such a Ship in the Fall exclusive of what the Duc de Chartres will take I think it my duty to take every Step to give you the necessary Information. In the meantime I shall write to Capt. Wickes to examine her. I have the honor to be with the greatest Respect Gentlemen Your most obedient and most humble Servant
Jona Williams Jr
The Honble The Commissioners of the United States
